Citation Nr: 1517190	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-12 931	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of service connection for alcoholism.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative disc disease with sciatica.

4.  Entitlement to an initial compensable rating for anemia.  

5.  Entitlement to an initial disability rating in excess of 10 percent for abdominal scars.  

6.  Entitlement to a disability rating in excess of 20 percent for hearing loss.

7.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

8.  Entitlement to a disability rating in excess of 50 percent for peptic ulcer disease, with post-operative hiatal hernia and dumping syndrome.

9.  Entitlement to an effective date earlier than April 2, 2012, for the award of service connection for anemia.

10.  Entitlement to an effective date earlier than January 9, 1995, for the award of service connection for PTSD.

11.  Entitlement to special monthly compensation based on the need for aid and attendance, or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to October 1963.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; and April 2011, September 2012, December 2012, and May 2013 rating decisions by the Manila, Philippines RO.  The Manila RO currently has jurisdiction.

In a February 2010 statement of the case (SOC), the agency of original jurisdiction (AOJ) awarded an increased evaluation for the service-connected peptic ulcer disease from 40 percent to 50 percent.  In an April 2011 rating decision, the AOJ awarded an increased evaluation for the service-connected hearing loss from noncompensable to 20 percent.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, these issues remain in appellate status. 

The Veteran requested a hearing before the Board on the issues of higher ratings for the service-connected peptic ulcer disease and abdominal scars in February 2010.  In a January 2013 letter, he withdrew his request for a hearing.  He confirmed his that he does not wish to have a hearing on these issues in a July 2013 letter.  The Board thus finds that the hearing request on the issues of higher ratings for peptic ulcer disease and abdominal scars has been withdrawn.  38 C.F.R. §§ 20.704(e).  

In September 2012, the Veteran submitted a timely notice of disagreement with the September 2012 rating decision that awarded service connection for PTSD.  Although the AOJ ultimately took action on the claim in a September 2013 rating decision and awarded an earlier effective date of January 9, 1995, the Veteran has not indicated that he is satisfied with this award, nor has he withdrawn the issue from appeal.  As a result, the issue has been added to the title page.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In December 2012, the RO awarded service connection for anemia and assigned a 70 percent disability rating effective April 2, 2012.  The Veteran perfected appeals as to both the rating and effective date assigned.  During the course of the appeal, a June 2014 rating decision found clear and unmistakable error (CUE) in the December 2012 rating decision that awarded the 70 percent rating, and the rating was reduced to non-compensable effective April 2, 2012.  Although the Veteran has not expressly disagreed with the finding of CUE in the December 2012 rating decision, claims for an earlier effective date and an increased rating are on appeal.

In July 2013, the Veteran communicated his intent to pursue an earlier effective date for the award of a total disability rating based upon individual unemployability (TDIU).  In addition, he filed a dependency claim in February 2015.  As no action has been taken on these claims, they are referred to the AOJ for appropriate disposition.  

An appeal of a November 2013 award of fees to the Veteran's attorney is addressed in a separate decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a June 2012 statement, the Veteran asserted that the manifestations of his service-connected peptic ulcer disease have increased in severity since he was last examined by VA in April 2012.  In addition, a March 2013 letter from the Veteran's wife indicates that the manifestations of his abdominal scarring may also have increased in severity since he was last examined.  Under these circumstances, the Veteran must be afforded new VA examinations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In November 2012, the Veteran indicated that he has been awarded disability benefits from the Social Security Administration (SSA) starting in January 2007.  As his SSA records are potentially relevant to the issues on appeal, they must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Updated VA treatment records must also be obtained.  Id. 

In September 2012, the Veteran submitted a timely notice of disagreement with respect to the effective date of service connection for PTSD.  In a September 2013 rating decision, the AOJ found that an effective date of January 9, 1995, for the award of service connection for PTSD was appropriate.  However, the Veteran has not withdrawn the issue or expressed his satisfaction with the effective date.  As a result, the AOJ must issue a SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In October 2013 and July 2014, the Veteran requested a videoconference hearing before the Board on the issues of the ratings assigned to his service-connected PTSD, hearing loss, and anemia; the effective date of the award of service connection for anemia; the denial of service connection for hypertension and degenerative disc disease with sciatica; and the denial of his claim to reopen service connection for alcoholism.  

The Veteran has not been afforded the requested hearings, nor has he indicated that he wishes to withdraw his hearing requests.  Remand is required so that a hearing before a Veterans Law Judge may be scheduled.  

Finally, the Board notes that all mail sent to the Veteran since November 2014 has been returned.  In February 2015, the Veteran notified VA of his new address via a VA Form 20-572, Request for Change of Address.  Copies of all correspondence dated November 2014 and after must be sent to the Veteran at his new address.

Accordingly, the case is REMANDED for the following actions:

1.  Send copies of all correspondence dated November 2014 and after to the Veteran at his current address of record, which appears to be the address set forth in his February 2015 VA Form 20-572.  

2.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge on the issues of the ratings assigned to his service-connected PTSD, hearing loss, and anemia; the effective date of the award of service connection for anemia; the denial of service connection for hypertension and degenerative disc disease with sciatica; and the denial of his claim to reopen service connection for alcoholism.  The notice of hearing must be sent to the Veteran at his current address of record, which appears to be as set forth in his February 2015 VA Form 20-572.  

3.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  

4.  Obtain VA treatment records since April 2013.  

5.  Schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must identify all manifestations of the Veteran's service-connected peptic ulcer disease, post-operative hiatal hernia and dumping syndrome, and comment as to the impact of these disabilities on the Veteran's daily activities and ability to maintain employment.  

6.  Schedule the Veteran for a VA scars examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is asked to identify all manifestations of the Veteran's service-connected abdominal scar, and must comment as to the impact of the scar on the Veteran's daily activities and ability to maintain employment.  The examiner is asked to address the statement by the Veteran's wife, indicating that his abdominal scar is often painful.  

7.  Issue a SOC for the issue of entitlement to an earlier effective date for the award of service connection for PTSD.  If the Veteran appeals, certify the issue to the Board for appellate review.    

8.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)
These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




